Citation Nr: 0517106	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation for Hepatitis C in excess of 10 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1972 to 
October 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the rating decision characterized the issue 
as 0 percent disabling, however this appears to be a misprint 
as the context of the decision showed that the RO was denying 
a rating in excess of 10 percent.  In October 2004, the 
veteran testified at a videoconference Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his October 2004 Hearing, the veteran indicated that 
his Hepatitis C has increased in severity.  He also stated 
that he was currently on medication for Hepatitis C.  The 
veteran in his December 2003 Form 9 Appeal, argued that he 
had daily fatigue, malaise, and frequent vomiting.  The 
veteran's last VA examination was in November 2002.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the 
case must be returned to the RO for such an examination.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected Hepatitis C.  It 
is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorder.  Examination 
findings should be reported to allow for 
evaluation of Hepatitis C under 38 C.F.R. 
§ 4.114, Code 7354 (2004).  The examiner 
should specifically comment on the extent 
and duration of any fatigue, malaise, 
anorexia, dietary restriction, 
incapacitating episodes, weight loss, and 
hepatomegaly that the veteran may have as 
well as any continuous medications the 
veteran may be taking for Hepatitis C.  
The examiner should also provide an 
opinion as to whether the veteran's 
Hepatitis C is affecting his 
employability.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




